Citation Nr: 0738174	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-10 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a spine disability.

2.  Entitlement to service connection for radiculopathy of 
the left lower extremity, to include as secondary to a spine 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant/Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from March 1986 to March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
August 2007.  At the August 2007 Board hearing, the veteran 
submitted additional evidence and a signed waiver stating 
that he wished to waive RO review of the additional evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's service medical records show complaints related 
to his spine.  Additionally, October 2002 VA examination 
reports show diagnoses of: 1) lumbosacral strain with 
radicular symptoms, grade 2 spondylolisthesis of L5 on S1, 
moderate functional loss due to pain and decreased range of 
motion, 2) spina bifida occulta, and 3) left lower extremity 
radicular symptoms, left tibial neuropathy and L4 nerve root 
neuropathy.  The October 2002 VA examination reports do not 
include any opinions as to the etiology of these 
disabilities.

The RO appears to have denied service connection for the 
veteran's diagnosed spine disability based on the RO's 
conclusion that spondylolisthesis is a congenital defect or 
disease.  However, in August 2007, the veteran submitted 
medical articles indicating that although spondylolisthesis 
is sometimes considered congenital, it can also be an 
acquired disability.  

Moreover, although 38 C.F.R. §§ 3.303(c), and 38 C.F.R. § 4.9 
dictate that congenital or developmental defects are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes, VA's General Counsel 
has held that service connection may be granted for diseases 
(but not defects) of congenital, developmental or familial 
origin if the evidence as a whole shows that the 
manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of applicable 
VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. 
§§ 3.303(c), 3.306.  Additionally, according to the VA 
General Counsel's opinion, a congenital defect can be subject 
to superimposed disease or injury, and if that superimposed 
disease or injury occurs during military service, service-
connection may be warranted for the resultant disability.  
VAOPGCPREC 82-90. (emphasis added).  In light of the in-
service complaints of back pain and the current medical 
evidence which shows multiple diagnoses of spinal disability, 
the Board finds that a VA examination is necessary. 

Additionally, at the August 2007 Board hearing, the veteran 
testified that he received treatment for his spine from a Dr. 
Scott.  The evidence of record does not include any treatment 
records from Dr. Scott.  The Board believes that the RO 
should attempt to obtain these records and associate them 
with the veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to sign 
a release form and provide complete 
contact information for Dr. Scott so that 
VA may attempt to obtain the relevant 
treatment records for the veteran.

2.  Arrange for the veteran to undergo a 
VA examination.  It is imperative that 
the veteran's c-file be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should specifically list all current 
lumbosacral spine disabilities.  For each 
disability found on examination, the 
examiner should address whether such 
disability is congenital in nature.  

For each spine disability found on 
examination which is NOT congenital in 
nature, the examiner should address 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any current non-congenital spine 
disability began during service or is 
causally linked to any incident of active 
duty, including the multiple complaints 
of back pain in service.  

If a congenital disease of the lumbar 
spine is found, the examiner should state 
whether it was manifested in service, and 
if so, the examiner should state whether 
service aggravated the disease beyond its 
normal progression.

If a congenital defect of the lumbar 
spine is found, the examiner should state 
whether the veteran had a superimposed 
disease or injury of the back during 
service.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

If any lumbosacral spine disability found 
on examination is determined to be 
etiologically related to service, the 
examiner should opine as to whether it is 
at least as likely as not that the 
veteran's left lower extremity 
radiculopathy (found on VA examination in 
October 2002) is etiologically related to 
the lumbosacral spine disability related 
to active duty service.

The examiner is also asked to provide a 
rationale for any opinion expressed.  If 
the examiner must resort to speculation 
to answer any question, he or she should 
so state.

3.  The RO should then review the claims 
file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required for the veteran's claims.  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claim.

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the benefit requested on appeal is not 
granted, the RO should issue an SSOC.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

